Citation Nr: 1116222	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-45 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1994.  

This appeal arises from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran's claim was denied, in part, because following the latest examination conducted for VA purposes (December 2008), his diagnoses were of conditions for which service connection is not permitted, (substance abuse and personality disorder).  At his hearing, the Veteran acknowledged his substance abuse problem, but he contends this masked his true impairment.  He also indicated, and the record bears this out, he has since become drug free, and requests a new examination.  Such a request appears reasonable, particularly in view of records dated after December 2008, showing medication is provided to treat symptoms of anxiety and depression.  (See November 2009 VA physician's statement.)  

In this regard, the requested examination also should include consideration as to whether the Veteran has PTSD, since outpatient records reference PTSD, he served in a combat unit in Southwest Asia during the 1991 Gulf War, and a non-combat stressor was confirmed, in part, following the December 2008 VA examination.  (This concerned the death of a unit member when he was struck by a vehicle during a convoy in Germany in 1990.)  

The Veteran also has suggested he received psychiatric counseling in service in connection with treatment for alcohol abuse.  As in-service mental health clinic records may be stored separately from other service treatment records, and not routinely provided VA, further efforts to obtain any such records should be accomplished.  Likewise, since service personnel records may show behaviors that could reflect psychiatric symptoms, these should be sought.  

Lastly, the most current psychiatric treatment records should be associated with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any records of medical treatment for psychiatric symptoms received since May 2010.  Attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2.  From appropriate sources, request the Veteran's in-service mental hygiene clinic records and any available records of in-service counseling for alcohol abuse.  

3.  From appropriate sources, request the Veteran's complete service personnel file as would show comments on his performance or his behavior.  

4.  After the above development has been completed to the extent possible, arrange for the Veteran to have another VA psychiatric evaluation.  The claims folder should be made available in conjunction with the examination, and the examiner should be informed that the U.S. Army & Joint Services Records Research Center verified that a person assigned to the Veteran's unit, Headquarters Company of the 2nd Battalion of the 67th Armor, was killed on September 7, 1990, when struck by a vehicle during a unit convoy.  In addition, the Veteran's service in a combat unit (armored cavalry scout) in Southwest Asia during the 1991 Gulf War has been verified.   

After interviewing the Veteran, and reviewing his claims folder and treatment records, the examiner is asked to diagnose all current psychiatric disorders, and offer an opinion as to whether it is at least as likely as not any had its onset in service.  In the event the Veteran is diagnosed to have PTSD, the examiner is asked to identify the specific stressor(s) that produced that disorder; and if PTSD is not found to be present, identification of the criteria not found present is requested.   

A rationale for any opinion expressed, with specific reference to any clinical data which support the opinion, is requested.  

5.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



